
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.36


FIRST AMENDMENT
TO
HUNTSMAN OUTSIDE DIRECTORS ELECTIVE DEFERRAL PLAN


        This First Amendment to the HUNTSMAN OUTSIDE DIRECTORS ELECTIVE DEFERRAL
PLAN (the "Plan") is entered into this 28 day of April, 2006.

        WHEREAS, Huntsman Corporation (the "Company") has adopted the Plan and
desires to amend it to clarify the limitations on changes in the form of payment
in compliance with the proposed regulations issued under Section 409A of the
Code.

        NOW, THEREFORE, the Plan is hereby amended as follows:

        1.     Effective January 1, 2006, Section 6.3 of the Plan is restated to
read as follows:

        6.3    Changes in Form of Payment.    A Director may change his or her
election of the form of payment for a Commencement Date by submitting a written
election form to the Plan Administrator; provided

        (a)   such election shall not be effective for a Commencement Date that
occurs within 12 months from the date the election form was received by the Plan
Administrator; and

        (b)   if the Commencement Date is on account of a separation from
service as that term is used in Section 3.14, notwithstanding other provisions
of this Plan, the payment or payments to which the Director is entitled shall
not commence to be paid to the Director until 5 years from the date that the
payment or payments would otherwise have commenced if the election to change the
form of payment had not been made.

        2.     Except as expressly amended by this First Amendment, the terms of
the Plan as existing immediately prior to this amendment shall remain in full
force and effect.

        DATED the day and year first above written.


 
 
HUNTSMAN CORPORATION
 
 
By:
 
/s/  KIMO ESPLIN      

--------------------------------------------------------------------------------


 
 
Name:
 
Kimo Esplin
 
 
Title:
 
Executive Vice President & CFO

--------------------------------------------------------------------------------





QuickLinks


FIRST AMENDMENT TO HUNTSMAN OUTSIDE DIRECTORS ELECTIVE DEFERRAL PLAN
